Citation Nr: 1534147	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to November 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before a decision review officer (DRO) in November 2009 and before the undersigned Veterans Law Judge (VLJ) in March 2011.  Transcripts of those hearings are of record. 

In June 2011, the Board remanded this case for additional development.  In April 2014, the Board denied service connection for hypertension.  The Veteran appealed the hypertension denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted a Joint Motion for Remand, which set aside the portion of the April 2014 Board decision that denied service connection for hypertension, and remanded the matter for further adjudication consistent with the Joint Motion.  In February 2015, the Board remanded the hypertension claim.


FINDING OF FACT

Hypertension was not diagnosed in service or for many years thereafter, and there is no competent medical evidence linking the Veteran's hypertension to service.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the duty to notify was satisfied by way of a March 2008 pre-adjudication letter, which notified the Veteran of the information and evidence necessary to establish service connection, as well as how VA determines effective dates and disability ratings, and the types of evidence which impacts those determinations. 

VA also has a duty to assist the Veteran in the development of the claim.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained. Here, the record includes service treatment records, post-service treatment records, a VA examination report, lay statements, and hearing testimony. 

Furthermore, as the Veteran was afforded a VA examination in April 2015,       there has been substantial compliance with the Board's February 2015 remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 116 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).

Finally, the Veteran has been afforded hearings before a DRO and a VLJ.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. 488 (2010).  Here, the DRO and VLJ identified the issue on appeal and relevant testimony concerning events in service and treatment history was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary.


II.  Analysis

The Veteran seeks service connection for hypertension, which he asserts is related to his presumed herbicide exposure during active service in Vietnam. 

The Board notes that, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in    38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R.      § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service,   even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall  consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's service personnel records confirm that he served in   Vietnam from November 1965 to November 1966; therefore, herbicide exposure is presumed.  Additionally, current medical records show a diagnosis of and treatment  for hypertension since approximately 1998.   

However, notwithstanding the foregoing, after review of the record, the Board finds that, even conceding a current hypertension disability, the preponderance of the competent and credible evidence demonstrates that the Veteran's hypertension is not related to service.

Service treatment records are negative for complaints of or treatment for high blood pressure or symptoms thereof.  While systolic blood pressure was slightly elevated during a February 1963 entrance examination, with a reading of 136/74, the record thereafter shows readings of 116/72 on a September 1965 service examination,  120/86 on an October 1965 ECG report, and 112/78 during an August 1966 separation examination.  Additionally, post-service treatment records do not show hypertension until many years after service.  The earliest mention of hypertension in the medical records is in January 1998, at which time a history of hypertension is noted.  Thus, the evidence does not show an onset of hypertension in service or within one year of separation from service.  

Significantly, the competent and probative medical evidence does not support a  link between the Veteran's hypertension and service, to include herbicide exposure therein.  Instead, a VA examiner opined in April 2015 that it is less likely as not  that the Veteran's hypertension is related to service, to include herbicide exposure therein.  The examiner noted that hypertension was not shown in service and that blood pressure at discharge was noted to be within normal limits.  The examiner also reviewed literature and detailed pathology underlying hypertension, and notably stated that there is no significant research evidence to support the Veteran's contention that his hypertension was caused by or is related to herbicide exposure.  As the April 2015 opinion was based upon examination of the Veteran, a review of the Veteran's electronic claims file and medical records, and was supported by adequate rationale with consideration of medical literature, it is considered highly probative.  Significantly, there is no contrary competent medical evidence of record.

To the extent that the Board has been instructed to consider the National Academy of Sciences (NAS) study revealing suggestive evidence of an association between herbicide exposure and hypertension, the Board points out that such condition was not added by the Secretary to the list of disabilities presumed to be related to herbicide exposure at that time or following the NAS report titled: Veterans and Agent Orange: Update 2012 (hereinafter, "Update 2012").  It was reasoned by      the Secretary that while some studies have reported an increased incidence of hypertension, others have found no increase and that the two environmental studies providing evidence of an increased risk since Update 2010 were limited by the design of the study or the type of assay used to measure the exposure.  79 Fed. Reg. 20308 -10 (Apr. 2014).  Furthermore, as the April 2015 opinion is specific to this Veteran and considered his relevant medical history, it is considered significantly more probative.

While the Veteran maintains that his hypertension is related to herbicide exposure, and although he is competent to report symptoms or events he experienced in service, he has not shown that he has specialized training sufficient to render an opinion on the etiology of his hypertension.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hypertension can have numerous causes, and medical expertise is required to determine their etiology.  More to the point, the Veteran has not in fact asserted that he experienced symptoms of his current hypertension during service or that his current hypertension is related to service for reasons other than herbicide exposure. 

The Board acknowledges that, while the earliest medical evidence of hypertension is dated in January 1998, the Veteran has also reported earlier onset dates for his hypertension.  He testified in March 2011 that he learned about his high blood pressure five or six years after service, and during the April 2015 VA examination, he stated that he was diagnosed with and prescribed medication for hypertension in the 1980s or 1990s.  However, the Board notes that on his November 2007 initial claim for VA disability benefits, he reported an onset date of 1998, which is consistent with the medical evidence of record.  Thus, the Board finds that report    to be most credible.

In any event, the only medical opinion of record specific to this Veteran weighs against a finding that his current hypertension is related to service, to include herbicide exposure therein.  Thus, the preponderance of the most probative evidence is against the claim and it must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for hypertension is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


